DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species B (figs. 58-74) in the reply filed on 4 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no pending prior art rejection and that the non-allowability of the claims over the prior art has not been established by the Office.  This argument is entirely unpersuasive because 37 CFR 1.146 notes, “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby… However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application”.  The various and sundry embodiments each disclose different structures and features which are deemed to be mutually exclusive in many cases and not obvious variants in others.  As such, this would necessitate a search burden in having to pursue each of the plethora of distinct embodiments.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 7 January 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
means for pausing the operation of said surgical instrument between said closing function and said stapling function (claim 18)
As best understood, this is referring to the anvil closure sensor 2004 in reference to paragraph 0266 of the instant specification where it is noted that if the anvil 24 is not closed, that further clamping happens before moving forward with firing.  The Office notes, that there does not appear to be a designated “pause” during this time, but rather that the surgical system can delay the firing if certain conditions are met or not met as the case may be.  It is within this context that this claim limitation will be interpreted.
means for automatically operating said motor in said second direction after said firing member reaches said firing stroke end (claim 18)
As best understood, this is referring to the reverse motor sensor 130 or knife position sensor 2008 in reference to paragraphs 0181, 0223 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton in view of Whitman et al. (PG Pub 2003/0050654 A1) hereinafter referred to as Whitman.
Regarding claim 18, Heinrich discloses a surgical instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
a housing (640, 642; 326; pg. 24 lines 4-18); 
a shaft (314, 316, rear end of 318), comprising:
a proximal rigid portion (314, 316) extending from said housing; 
rear end of 318); and
an articulation joint (pg. 15 lines 26-28) rotatably connecting said distal rigid portion to said proximal rigid portion;
an end effector (317) movable between an open configuration and a closed configuration during a closing function (pg. 16 lines 8-17), wherein said end effector comprises: 
a distal end (left tip of cartridge as seen in fig. 3a); 
a first jaw (318);
a second jaw (320) rotatable relative to said first jaw (pg. 16 lines 8-17); and 
a replaceable staple cartridge comprising staples removably stored therein (pg. 15 lines 13-22; pg. 14 lines 26-27);
a motor (619; pg. 11 line 9);
means for measuring the clamping distance (pg. 16 lines 3-17) for controlling the operation of the surgical instrument (pg. 29 lines 1-9).

Heinrich discloses a rigid shaft with proximal, distal portions and an articulation joint, but wherein the Applicant may argue such an articulation joint is not explicitly shown, the Office points to Shelton.  Additionally, Heinrich discloses staples in a linear cartridge, but does not specifically denote a firing member.  For this feature, the Office also points to Shelton.
Shelton teaches a surgical instrument comprising a shaft (23) comprising: a proximal rigid portion (35; 242) extending from said housing; a distal rigid portion (33; 250); and an articulation joint (11; 240) rotatably connecting said distal rigid portion to said proximal rigid portion (figs. 1-2); an end effector (12) comprises a replaceable (paragraph 39) staple cartridge (37) comprising staples (47) removably stored therein; and a firing member (14) comprising a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during a staple firing function.
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the articulation joint and firing member of Shelton.  Having an articulation mechanism was desirable for allowing the end effector to achieve a variety of different positions during a surgical procedure as might be needed.  Incorporating the replaceable surgical stapler would allow a user to change out a cartridge after use and reduce the amount of waste produced by allowing just the cartridge to be replaced rather than the entire end effector.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich discloses a motor, but does not specifically disclose the motor operating in first and second directions, and that there is a means for pausing the operation of the surgical instrument between said closing and stapling function and means for automatically operating said motor in said second direction after said firing member reaches said firing stroke end.
fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a motor (80), wherein said motor is configured to be operated in a first direction to advance said firing member toward said distal end during said staple firing function (paragraph 49), wherein said staple firing function comprises a firing stroke end, and wherein said motor is configured to be operated in a second direction to retract said firing member away from said distal end (paragraph 80); means for pausing the operation of said surgical instrument between said closing function and said staple firing function (106, 1104; paragraph 58, 74); and means for automatically operating said motor in said second direction after said firing member reaches said firing stroke end (108; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 79-80).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reversible motor, means for pausing and means for automatically operating said motor in said second direction of Whitman with the invention of Heinrich.  Heinrich is concerned about electrical control of a surgical device and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and automatically begin a retraction of the firing member after reaching the end of the stroke.  Doing each of these would increase the safety of the device by making sure the tissue was fully clamped and increase ease of use by having the motor automatically reverse itself.

Regarding claim 19, Heinrich (alternatively as modified by Whitman) discloses a firing actuator (Heinrich – 612; Whitman – 148, 320) configured to operate said motor when said firing actuator is actuated (Heinrich – pg. 25 lines 12-21; Whitman – paragraph 55).
Heinrich is deemed to discloses a firing actuator in the form of the actuation controls 612.  Wherein the Applicant may argue such is not the case, Whitman also teaches a firing actuator in remote control 148 and switch 320 which controls the firing sequence.  Providing a firing actuator for a surgical device would have been obvious to one of ordinary skill in the art at the time of the invention so as to provide a user with a way of initiating operation of the firing.

Regarding claim 20, Heinrich discloses a surgical instrument system (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
a housing (640, 642; 326; pg. 24 lines 4-18);
a shaft (314, 316, rear end of 318), comprising:
a proximal rigid portion (314, 316) extending from said housing; 
a distal rigid portion (rear end of 318); and
an articulation region (pg. 15 lines 26-28) rotatably connecting said distal rigid portion to said proximal rigid portion;
an end effector (317) movable between an open configuration and a closed configuration during a closing function (pg. 16 lines 8-17), wherein said end effector comprises: 
a distal end (left tip of cartridge as seen in fig. 3a); 
318);
a second jaw (320) rotatable relative to said first jaw (pg. 16 lines 8-17); and 
a replaceable staple cartridge comprising staples removably stored therein (pg. 15 lines 13-22; pg. 14 lines 26-27);
a motor (619; pg. 11 line 9);

Heinrich discloses a rigid shaft with proximal, distal portions and an articulation joint, but wherein the Applicant may argue such an articulation joint is not explicitly shown, the Office points to Shelton.  Additionally, Heinrich discloses staples in a linear cartridge, but does not specifically denote an I-beam configured to engage said first jaw and said second jaw during staple firing function.  For this feature, the Office also points to Shelton.
Shelton teaches a surgical instrument comprising a shaft (23) comprising: a proximal rigid portion (35; 242) extending from said housing; a distal rigid portion (33; 250); and an articulation joint (11; 240) rotatably connecting said distal rigid portion to said proximal rigid portion (figs. 1-2); an end effector (12) comprises a replaceable (paragraph 39) staple cartridge (37) comprising staples (47) removably stored therein; and an I-beam (14) configured to engage (via 42, 44, 46) said first jaw (16) and said second jaw (18) during a staple firing function (paragraph 39).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the articulation joint and firing member of Shelton.  Having an articulation mechanism 

Heinrich discloses a motor, but does not specifically disclose a motor configured to be operated in a first direction to advance said firing member toward said distal end during a firing stroke, wherein said firing stroke comprises a firing stroke end, wherein said motor is configured to be operated in a second direction to retract said firing member away from said distal end; a sensor configured to sense a condition when said firing member is reaching said firing stroke end; and a controller configured to automatically operate said motor in said second direction when said sensor senses said condition.
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a motor (80) configured to be operated in a first direction to advance said firing member toward said distal end during a firing stroke (paragraph 49), wherein said firing stroke comprises a firing stroke end, wherein said motor is configured to be operated in a second direction to retract said firing member away from said distal end (paragraph 80); a sensor (108; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 79-80) configured to sense a condition when said firing member is reaching said firing stroke end; and a controller (122; fig. 13) configured to automatically operate said motor in said second direction when said sensor senses said condition (paragraphs 48, 79-80).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the reversible motor, sensor and controller of Whitman with the invention of Heinrich.  Heinrich is concerned about electrical control of a surgical device and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully fired before automatically beginning a retraction of the firing member.  Doing this would increase the safety of the device by making sure the tissue was fully stapled and increase ease of use by having the motor automatically reverse itself.

Regarding claim 21, Heinrich (alternatively as modified by Whitman) discloses a firing actuator (Heinrich – 612; Whitman – 148, 320) configured to operate said motor when said firing actuator is actuated (Heinrich – pg. 25 lines 12-21; Whitman – paragraph 55).
Heinrich is deemed to discloses a firing actuator in the form of the actuation controls 612.  Wherein the Applicant may argue such is not the case, Whitman also teaches a firing actuator in remote control 148 and switch 320 which controls the firing sequence.  Providing a firing actuator for a surgical device would have been obvious to one of ordinary skill in the art at the time of the invention so as to provide a user with a way of initiating operation of the firing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Additional cited references are directed toward the general field of automated surgical end effector control and mechanical features related thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731